TAniAEEBKO, J.
During the late rebellion, one Patterson hired himself to the defendant, Bosley, to take his place as a soldier in the army of the so-called Confederate Government. The price stipulated was thirty-five hundred dollars, to be paid in two annual installments of half that sum *444each, for which two several promissory notes were given, with a surety on each.- The notes were drawn payable to H. J. Patterson or bearer. The plaintiff-became the holder, and brought this suit against the makers. The-defence is, illegality .of consideration, having been given in aid of the rebellion against the Government of the United States.
-- . The .plaintiff obtained judgment in his favor against Bosley, and the latter has appealed.
. - -The notes express upon their face the purpose for which they were executed, and their illegality is patent. - The obligation sought to be enforced is utterly null and void.
. Tt is therefore ordered, adjudged and decreed, that the judgment of the District, Court be annulled, avoided and reversed; it is further ordered that judgment be rendered in favor of the defendant, releasing him from the illegal contract entered into, the. plaintiff and appellee paying costs in both courts.